In a matrimonial action in which the parties were divorced by judgment dated July 10, 1997, the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered October 6, 1997, which denied her motion to vacate the judgment, entered upon her default in complying with various court orders and her default in appearing at an inquest.
Ordered that the order is affirmed, without costs or disbursements.
Notwithstanding this Court’s liberal policy with respect to vacating default judgments in matrimonial actions (see, Sayagh v Sayagh, 205 AD2d 678; Kellerman v Kellerman, 203 AD2d 533; D’Alleva v D’Alleva, 127 AD2d 732; Antonovich v Antonovich, 84 AD2d 799; Hegarty v Hegarty, 48 AD2d 891), under the circumstances herein, the defendant failed to present either a reasonable excuse for her default or a meritorious defense to the action (see, Sayagh v Sayagh, supra; Kellerman v Kellerman, supra; Lamothe v Lamothe, 200 AD2d 655). Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate the default judgment (see, Morel v Clacherty, 186 AD2d 638; Black v Black, 141 AD2d 689; Candeloro v Candeloro, 133 AD2d 731). Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.